Case 4:21-cv-00694-ALM-KPJ Document 8-8 Filed 09/07/21 Page 1of3PagelD#: 472

Case 4:20,cv-00896-ALM-KPJ Document 20-10 Filed 12/28/20 Page 1 of 3 PagelD #: 186

—

Exhibit I

oO SF NN DO A SP WH WN

Ny NY NY NY NY PY PN RDO Rm ee a ea ea ea ee
ao ND HH FF WY - COD GO Rm ND DH nH FBP WwW PB |= OC

 

69

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-8 Filed 09/07/21 Page 2 of 3 PagelD #: 473

?

Case 4:20,

wn & Ww bd

oO Oo SoS NSN DN

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

cv-00896-ALM-KPJ Document 20-10 Filed 12/28/20 Page 2 of 3 PagelD #: 187

Your Facebook Ads Racelpt (Account ID: 197000686997 1643}
Facebok Ads Teun sacearte-teed Gsupoar tacabook.com™

Repiyelo: nereply <norepty Gta ceboohmed cor

To: Mechael Masles emchoel matey nena razieteres org?

[Eq Receint tor DGG (Account 1D: 197000686097 1643)

Summary
seen RL wil a
Ost 1, 2020, 12:00 AM - Oct 8, 2020, 11:59 PM
$1,404.85 USD am
Facebook Ads
You made this manual payment. visir797o

errienect peunrn ©
XOGRAX2CK2

fhe Frésdom - 10 19,33¢
2 Conservateea Engegement - 10 41,064

BUT, GOP Mederata - 10

Vransacten (D: 22855 D021 Gero tas

Facebook Ads Teem eadvemiennonh Bssepntlacebock com>
Repty-lo noreply <roreplyfilacobockona. corn
To: Michael Mantes <mréchaelmeate re mensmatvees.og>

Fi Receipt for OCC Account 10, 197000886907 1643}
Summary
$73.22 USD

‘You mae this manual payment.

 

* Bise Freadam - 10 60
DUT, GOR Maderata - 10 id
65

© Conservative Engagement 10

70

 

The Facebook Ads Team

$14.77

S890

$73.22

$73.22

Sat Oct 10, 2620 21 2.09 PM

Sat Get 18 2020 at 2,09 PAE

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-8 Filed 09/07/21 Page 3 of 3 PagelD#: 474

Case 4:29 cv-00896-ALM-KPJ Document 20-10 Filed 12/28/20 Page 3 of 3 PagelD #: 188

1 || x Gmail re ansetosies embtech ms ery hanes on

Your Facebook Ads Receipt (Account ID; 197000686987 1643)
Dats d

Facebook Ads Team cadvartse-noreptyiseppart facebook enm> Sum, Oct 18, 2020 of 11:38 Pas
Repty-To: noreply <norepty @facetoaumad com>
To: Achaea! Moates <rrichael.mastaa@ithenstrativelmes og?

& Receipt for OCG (Account ID; 187000686997 1643)

van > Ww NN

Summary

$1,421.00 USD

 

You made this manual paymenL

 

8 taise Fraadom + 10 11,690 $1,048.42
9 uF DJT, GOR, Moderate - .10 2,694 $221,96
 Gonservaties Engagement + .10 1,543 $140,62
1 0 $1,421.00
1 1 $1,421.00
1 2 Transaction ID: 4383! 4 78S 406285-6452858
Thanks, Manage Your Ads re aoa)

 

The Facebook Ads Team

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

71

 

 

 

 
